Citation Nr: 0120775	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  97-33 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In a September 1999 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had not 
been presented to reopen a claim for service connection for 
the cause of the veteran's death.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In that litigation, the appellant's 
attorney and the VA General Counsel filed a Joint Motion 
requesting remand of the matter to afford the appellant the 
opportunity to testify at a personal hearing.  The Court, in 
a May 11, 2000, Order, vacated the September 1999 Board 
decision and remanded the case to the Board for a personal 
hearing.  A Travel Board hearing was held at the RO in April 
2001, before the undersigned Member of the Board, and the 
claim is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
a final Board decision in December 1985.  

2.  Additional evidence submitted since the December 1985 
Board decision denying service connection for the cause of 
the veteran's death is either duplicative or cumulative of 
evidence previously submitted and is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The December 1985 Board decision denying service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. §§ 5107, 5108, 7104(b), 7105 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 20.1100 (2000).  

2.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5107, 5108, 7104(b), 7105 (West 1991 & Supp. 2000); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal, with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This new statute eliminates the 
previous requirement that an applicant must submit a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist in developing evidence, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time it took the action which is now on 
appeal, VA's duties have been adequately fulfilled.  

First, VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the November 1997 statement of the case (SOC) of 
the pertinent laws and regulations.  It was explained that 
the evidence submitted was not new and material, and that the 
claim was not reopened.  Specifically, it was noted that the 
evidence did not show that the veteran had a heart disorder 
during service or within the presumptive period thereafter.  
Nor did the evidence show that the veteran's cause of death 
was related to active military service.  These facts 
represent the key issue in this case, and the SOC informed 
the appellant that evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  The 
Board concludes that the discussion in the rating decision 
and the SOC informed her of the information and evidence 
needed to substantiate this claim, and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Neither the appellant nor her representative has 
made reference to any unobtained evidence that might aid the 
claim at hand, or that might be pertinent to the bases for 
the denial of the claim.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and was asked to assist in obtaining the 
evidence.  In addition, following the April 2001 hearing 
before the undersigned, the appellant submitted, through her 
attorney, additional medical records, which have been made a 
part of the claims file.

Moreover, because the VCAA went into effect after the most 
appellant's SOC was issued, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
which are required by the new legislation appear to have been 
substantially completed to the extent necessary and 
appropriate under the present circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107 (West 1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Pertinent Law and Regulations

Service Connection for Cause of Death

The basic framework of the law and regulations provides that 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 (2000).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of heart disease, although it is not otherwise 
established as incurred in service, service incurrence may be 
presumed if the disease is manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Finality/New and Material Evidence

The Board notes that, until very recently, precedent of the 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
the decision of the Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The 
procedure therein required was - first, it had to be 
determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim was reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995).

Recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases.  
See the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), discussed above.  
Of significance in the present matter is language in the new 
statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, therefore, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of service connection for the cause of the 
veteran's death.  We now know that, under the VCAA, cited 
above, well-groundedness following the reopening of a claim 
is a moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's claim for service connection 
for the cause of the veteran's death, is that which has been 
submitted since the RO entered its previous final decision on 
that matter.  

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is implicated by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, supra; 4 Vet. App. 384 
(1993); see also Fossie v. West, supra.  

Facts and Analysis

Here, the Board denied the appellant's original claim for 
service connection for the cause of the veteran's death in 
December 1985.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Accordingly, the Board will consider whether new and material 
evidence has been submitted since the December 1985 Board 
decision in accord with the holding in Hodge (other than the 
well-groundedness requirements, which are no longer 
applicable).  

Under the law, it is the obligation of the appellant to 
present: competent evidence of the existence of a current 
disability and of a nexus between current disability and 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).  In this 
case, the appellant believes that that her husband, the 
veteran, had a preexisting heart condition that was 
aggravated by his active service during World War II, and 
that this aggravation, coupled with respiratory problems 
experienced during service, caused his death in 1985.  She 
further contends that service connection for the cause of the 
veteran's death is appropriate.  Specifically, she avers that 
he developed chronic bronchitis during service, and that this 
disorder later caused him to have "open heart surgery" and 
subsequently caused his death from congestive heart failure.  
She has submitted a claim that new and material evidence has 
been received to show that the veteran's death should be 
service connected.  

When the claim was denied by the Board in December 1985, the 
evidence on file included the available service medical 
records (SMRs).  The Board notes that some of the veteran's 
records were apparently destroyed by fire at the National 
Personnel Records Center.  Also available for review were 
private treatment records from 1978 through 1979, and the 
veteran's death certificate.  

The veteran's discharge documents indicate that he served in 
the Army of the United States from March 1943 to November 
1945, with overseas service in the European Theater from 
August 1944 to September 1945.  A review of the veteran's 
SMRs reveals that he had a common respiration infection and a 
cold in July and August 1943.  These records also show that 
he was seen for tonsillitis in October 1943.  The veteran's 
separation examination is not of record.  It appears that his 
induction examination was partially destroyed by fire.  
Although that examination indicated that the veteran was 
"rejected by the C.C.C. 2 years ago, on heart disease," his 
cardiovascular system and lungs were both clinically 
evaluated as normal, and his chest X-ray reportedly showed a 
"healthy chest."  

The medical records discussed in the Board's December 1985 
decision show that the veteran was hospitalized for follow-up 
therapy after mitral and aortic valve replacements.  That 
decision also noted that the medical evidence showed that the 
veteran's mitral valve appeared to be affected with either 
old or subacute endocarditis, and that he required 
cardioversion and cardiopulmonary resuscitation.  The 
diagnoses provided with this medical evidence included 
postoperative valve replacements, ventricular and aortic 
rhythm disturbance, and epistaxis secondary to upper 
respiratory infection and Coumadin therapy in July 1978; 
congestive heart failure, severe cardiac rhythm disturbance, 
and myocardial disease from previous valve disease, in 
December 1978, and severe ventricular arrhythmia in January 
1979.  

The Board noted in the 1985 denial that, while there was 
reference to preexisting heart disease during the veteran's 
enlistment examination, cardiovascular examination at that 
time had detected no remarkable abnormalities.  In addition, 
it was noted that the remainder of the available SMRs were 
unremarkable also, and that the earliest postservice clinical 
documentation of cardiovascular disease was reported by a 
private physician when he referred to hospitalization in 
March 1978 for severe symptoms of congestive heart failure.  
The Board denied the appellant's claim at that time, noting 
that there was no evidence currently of record which 
established the presence of cardiovascular pathology in 
service from 1942 to 1945, or after service until the 
hospitalization many years later, in 1978.  

The evidence submitted since the 1985 Board decision, that is 
not a duplicate of a record already in the claims file, 
includes a copy of an autopsy report, and additional private 
records from 1978 through 1985.  Also new to the record is a 
private physician's statement dated in August 1986, and the 
appellant's testimony at an April 2001 Travel Board hearing.  

An April 1978 medical record, containing the first page of a 
history and physical examination report, shows that the 
veteran became short of breath and that he reported a history 
of a heart murmur and "skipped' beats and palpitations."  
He also reported smoking one or two packs of cigarettes per 
day for 40 years, and working in coal mines for 30 years.  

An April 1978 discharge record shows that the veteran was 
given a final diagnosis of congestive heart failure secondary 
to arteriosclerotic heart disease (ASHD) and cardiac 
arrhythmia.  His condition on discharge was noted as "not 
improved."  A May 1978 record is a letter from the veteran's 
private physician advising him to undergo an operative 
procedure for his heart disease.  

During the Travel Board hearing, the appellant submitted 
another record from 1978, and waived initial consideration 
thereof by the RO.  It was a Doctor's Statement indicating 
that the veteran had presented with severe symptoms of 
congestive heart failure in March 1978.  The statement noted 
that the veteran had been most recently seen in November 
1978, at which time his dagnoses were "(1) postop 
replacement of aortic and mitral valves; (2) severe cardiac 
rhythm disturbance controlled with medications; (3) 
myocardial disease from previous valve."

The January 1985 autopsy report notes that it was "limited 
to the lungs," and shows diagnoses of anthracotic, 
granulomatous, fibrotic nodules.  These were noted to be 
"changes compatible with coal worker's pneumoconiosis."  

An undated medical report pertaining to the lungs reveals 
that slides of the veteran's lungs were examined and were 
determined to show "moderately severe emphysema with 
interstitial fibrosis.  These nodules are associated with 
emphysematous lung disease."  That report also found that 
"[b]ronchi reveal evidence of bronchitis with acute and 
chronic inflammatory cells," and [p]ulmonary vascular is 
prominent and blood congests the lumens."  

An undated record discussing the veteran's death appears to 
be a second or additional page from a larger document.  It 
begins "[The veteran] obviously died from an arrhythmia.  In 
summary, [his] death was not caused by an occupational 
condition.  The cause of his death was not aggravated by an 
occupational condition.  He had minimal CWP [coal worker's 
pneumoconoiosis] of a severity that does not usually produce 
symptoms."  This record was apparently supplied by the 
appellant, as it is stapled to other documents and a VA Form 
21-4138 (Statement in Support of Claim) from her, dated 
August 1997.  

The August 1986 letter to the appellant from a private 
physician states that it was his opinion "that [the 
veteran's] death was related to cardiac rhythm disturbance 
and not a 'heart attack' in that his coronary arteries had 
previously been normal."  The physician added the following:




[The veteran] did not have any evidence of 
pneumoconiosis or "black lung" on his 
chest x-ray but the pathologic report from 
the Pathologist shows that he definitely 
did have pneumoconiosis.  His lung disease 
appeared to be chronic bronchitis although 
it was also obvious that he had underlying 
pneumoconiosis as evidenced by the findings 
of the Pathologist.  Both of these types of 
lung disease would predispose him to 
respiratory tract infections such as the 
one which he seemed to develop prior to his 
death.  The stress on his cardiovascular 
system caused by the apparent pulmonary 
infection could conceivably have been a 
factor in his death.  

At the April 2001 Travel Board hearing, the appellant 
testified in support of her claim.  Her contentions have been 
summarized earlier.  The Board notes that the appellant 
stated that the veteran only smoked "a little bit."  She 
further stated that he had stopped smoking completely before 
he had open-heart surgery.  She testified that, after the 
veteran returned from service, he had experienced chronic 
problems with his lungs and his bronchial tubes.  He coughed 
a great deal.  The entire hearing transcript is of record.  
At the hearing, the undersigned acceded to the request of the 
appellant's attorney to hold the file open for the submission 
of additional evidence which was being sought.

Subsequent to the hearing, additional private records from 
1978-1980 were submitted directly to the Board by the 
appellant's attorney, with a waiver of initial RO 
consideration.  These records, not previously in the claims 
file, include a hospital summary report from July 1978 which 
reflects that the veteran had had a heart murmur since he was 
17 (possibly from rheumatic fever).  Since he had suffered a 
bad cold in December 1977, he had noticed progressively 
worsening shortness of breath and "smothering" episodes.  
In 1978, he underwent aortic valve replacement and mitral 
valve replacement.  Postoperative pathological analyses 
indicated, in part, mitral valve valvulitis, acute and 
subacute.  Also among the records was a copy of a three-page 
report, essentially constituting a followup survey of the 
veteran's post-cardiac-valve-replacement health status; it 
noted that the veteran had returned to work, part-time, after 
the 1978 surgery, and was followed with "blood thinning" 
medication. 

Upon review of the record, the Board acknowledges that the 
evidence submitted since the December 1985 decision is 
"new" in that these treatment records, and the testimony 
provided at the April 2001 hearing, were not considered by 
the Board in the December 1985 decision.  It does not appear, 
however, that any of these records and testimony are material 
to the issue at hand.  The medical records from 1978 only 
restate the veteran's medical condition at the time, and do 
not show that any heart or pulmonary disabilities were 
related to the veteran's military service.  Although the 
January 1985 autopsy report does include bronchitis as a 
third listed diagnosis, there is no evidence that this 
disorder was manifested during service, or that any of his 
pulmonary disabilities were related to service.  Similarly, 
the undated report evaluating slides of the veteran's lungs 
shows only current assessment of emphysematous lung disease 
and bronchitis with acute and chronic inflammatory cells.  It 
does not show that these conditions were incurred or related 
to active service.  

The undated record purporting to show that the veteran died 
of an arrhythmia is simply not probative.  Although it shows 
a purported cause of death in January 1985, it does not show 
that any such condition was related to the veteran's active 
service between 1943 and 1945.  Finally, the private 
physician's 1986 statement that the veteran did not die from 
a heart attack but rather from cardiac rhythm disturbance has 
been considered.  It is noted that the physician opined that 
the stress of the veteran's cardiovascular system caused by 
pulmonary infection could conceivably have been a factor in 
his death.  As pointed out above, however, there is no 
evidence that a pulmonary or lung disorder is of service 
origin. 

Moreover, the testimony offered in 2001 essentially restates 
arguments already contained in the claims folder and already 
considered by the Board in the previous decision.  As the 
testimony is essentially repetitious of previous contentions 
made by the appellant, it is not considered new.  It is also 
not material, as the veteran's widow is not shown to be 
medically competent to testify that the veteran's death was 
the result of disability of service origin.  While she is 
competent to report manifestations of a disorder perceptible 
to a lay individual, she is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 494 494 (1992).  In Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted, 
"Lay assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C. § 5108."  The record does not 
reflect that the appellant has a medical degree or medical 
experience.  

In summary, the appellant has not presented new and material 
evidence indicating that the veteran's death was of service 
origin.  Chronic cardiovascular, lung, or pulmonary disorders 
were simply not manifested until many years after service, 
and there is no medical nexus between the cause of his death 
and any incident of service.  The Board wishes to express its 
deepest sympathy for the appellant's loss of her husband, who 
had meritorious service in World War II, and also our 
appreciation of her obvious sincerity in pursuing this claim.  
However, the Board must decide cases based upon the facts and 
the law, and, in the absence of new and material evidence, 
the claim may not be reopened and the benefits sought on 
appeal remain denied.  





ORDER

New and material evidence not having been submitted , the 
claim of entitlement to service connection for the cause of 
the veteran's death is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

